 Case 7:19-cv-10715-NSR-PED Document 102 Filed 08/20/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

       Rita Patrick,

                              Plaintiff;                           19 Civ. 10715(NSR)(PED)

               - agamsf ~                                                   ORDER

       Local 51, American Postal Workers Union, AFL-
       CIO, and Shanequa Johnson-Duggins, Individually
       and as President of Local 51,


                              Defendants.


PAUL E. DAVISON, U.S.M.J.:


       Plaintiff Rita Patrick seeks an order from this Court compelling the United States Postal

Service ("USPS") to respond to Plaintiffs subpoena dated August 11, 2021, attached hereto, and


to provide a "signed Certificate of Authenticity regarding these documents. [Dkt. 99-101.]


Plaintiff seeks, among other things, records concerning USPS employees and grievances


maintained by the USPS. In response, the USPS declined to respond to the subpoena absent


written approval from the relevant employees or an order from this Court.


       The Privacy Act of 1974 prohibits federal agencies from disclosing any record which is

contained in a system of records by any means of communication to any person...except pursuant


to a written request by> or with the prior written consent of, the individual to whom the record


pertains...." 5 U.S.C. § 552a(b). As an exception, an agency may disclose such records


"pursuant to an order of a court of competent jurisdiction." 5 U.S.C. § 552a(b)(ll).


       In addition, federal agencies can be compelled to produce information in response to a


subpoena, but "federal agencies have promulgated regulations to limit their employees' authority


to share information with outside parties." Carbone v. Martin, Case No. 18 Civ. 3509 (AKT),
Case 7:19-cv-10715-NSR-PED Document 102 Filed 08/20/21 Page 2 of 4




2021 WL 1224102, at *\ (E.D.N.Y. Mar. 31, 2021) (internal citations omitted). The Federal

Housekeeping Statute authorizes federal agencies to adopt regulations, known as Tovhy


regulations, that govern the conduct of [their] employees]... and the custody, use, and


preservation of [agency] records, papers, and property." Id. (citing 5 U.S.C. § 301); see U.S. ex


rel. Touhy v. Ragen, 340 U.S. 462, 468 (1951). A party to an adversary proceeding in which the


United States is not a party and who seeks to obtain documents from a federal agency must


follow the applicable Tovhy regulations. Carbone, 2021 WL 1224102, at *1. The USPS has set

forth its own Touhy regulation at 39 C.F.R. § 265.12, Moreover, the USPS's Touhy regulation is


expressly subject to the requirements of the Privacy Act, 39 C.F.R, § 265.12(a)(4) ("This section

does not exempt a request from applicable confidentiality requirements, including the


requirements of the Privacy Act, 5 U.S.C. 552a.") Any subpoena issued to the USPS in this


proceeding must, therefore, comply with the relevant Toifhy regulations and the the Privacy Act.


Accordingly, it is hereby

       ORDERED that the USPS shall respond to Plaintiffs subpoena dated August 11, 2021,

attached hereto, subject to and without prejudice for any objections pursuant to the Privacy Act,


the USPS's Touhy regulation, and any other objections permitted under the Federal Rules of


Civil Procedure.


       The Clerk is respectfully directed to terminate the motion at Dkt. 99.


Dated: August 20, 2021
       White Plains, New York




                                                     PauT^T»avison,U.S.MJ
                Case 7:19-cv-10715-NSR-PED Document 102 Filed 08/20/21 Page 3 of 4

™™™BW^HffiMK^ffi^sW?WBt™K?°™i^aaB


                           Case ..^.§.<v.lQ715-.NSR.E£D_no£UB3eBLmQ^^ ^




               AO 88B (Rev. 12/13) Subpoena to ?nxiucc Docnmeats, InfonnatioTi, or Objects or to Pemut Inspectiua ofPreacuEes ia a Civil Action




                                                                                          for the
                                                                         Southern District of New York \ V1

                                            Rita Patrick
                                               Plaintiff                                    )
                                                  y_ . , ^..._._ ) Civil Action No. 7:19-cv-10715
                 Local 51, APWU and Shonequa Johnson-Duggins,
                           Indiv and as President, Local 51

                                              Deferulant                                     )


                                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                                          OR TO PERMIT WSPECTION OF PREMISES IN A CWIL ACTION
                          United States Postat Service, General Counsel's Office, Attn: Summons and Comptaints, 475 L'Enfant Plaza,
                                                             S.W.. Rm 6100, Washington, DC 2026

                                                                       (Name ofpsTson to w?uwi this subposna is directed)

                    tf Produciwn: YOU ARE COMMANDED to produce at the tune, date, and place set forth below the follo-wmg
                documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
                material; please see attached addendum.



                 'place:~Thomas-& Asso^ates'^cTIrene'Donna'TOomasT^sq^                                   Date and Time:-8/3-i72021" Does may be provided
                           300 N. Atlantic Avenue                                                        by email
                           Pittsburgh, Pennsylvania 15224


                     a Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
                other property possessed or conttolled by you at the rime, date, and locstion set forth below, so that tfie requesting pajrty
                may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                  Place:                                                                                 Date and Time:




                        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
                Rule 45(d)> relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
                respond to this subpoena and the potential consequences of not doiog so,

                Date: 08/11/2021

                                                    CLERK OF COURT
                                                                                                             OR

                                                            Signature of Clerk or Deputy Clerk Attorney's signature


                The name, address, e-wail address, and telephone number of the attorney representing (name of party) Plaintiff,
                Rita Patrick, ___________ , who issues or requests this subpoena, are:
                Irene Donna Thomas, Esq., 300 N. Atlantic Avenue, Pittsburgh, PA 15224, 917-416-3806, idi.esq@gmaif.com


                                                 Notice to the person who issues or requests this subpoena
                 A notice and a copy of the subpoena must be served on each party m this case before it is served on fee person to whom
                 it is directed. FeA R. Civ. P. 45(a)(4).
Case 7:19-cv-10715-NSR-PED Document 102 Filed 08/20/21 Page 4 of 4


   Case.-.7^©'-CT-ie'yt5^1SR-PEDI~Dorumem-lQfl-5^^,te.d..Q.8yA9/2-L~^a^.@^...oU2^




                           tm TO procsucfi st ioe UEBI®^
                      ,, electronicaily stored iaformatloai or objects,
 inspection, copying, testmg, or s®mpSmg offlie Etiateriah


        A list of every grievance filed by a representative of Local 51 of the American Postal
        Workers Union where the United States Postal Service challenged the grievance as
        untimely filed or untimely appealed for the period April 1,2019 through the present,
        identifying the union representative who filed the grievance. Please indicate if an
        extension of time to file the grievance was allowed.

 • Time and Attendance Collection System (TACS)(clock rings), for Shonequa
        Johnson-Duggins, Rarsheen WHliams, Zora Dudley, Taylor Paige, Lacoya Jones, Anna
        Nachstem, Arlene McDuffie, Nick Ciglio for period 4/1/2019 - 4/1/2020,

 B Door rings for Shonequa Johnson-Duggms, Rarsheen Williams, Zora Dudley, Taylor
        Palge, Lacoya Josies, Anna Naehstein, Arlene McDuffie, Nick Ciglio for period 4/1/2019



        Form 3972s for Shonequa Johnson-Duggins, Rarsheen Williams, Zora Dudley, Taylor
        Paige, Ucoya Jones, Anna Nachstem, Arlene McDu-Efie, Nick CigUo for period 4/1/2019
          4/1/2020.

        Form 1260s for Johnsoa-Duggins for period 4/1/2019 - 4/1/2020;

        TAGS, door rings and 3972 for Kim Spence for 4/1/2019 -11/14/2019;

        TAGS, door rings and 3972 for Jessica Coirea for 4/1/2019 -11/14/2019,

        TAGS and 3972 for Rashid Thomas for 10/1/2019 -1 1/14/2019;

        Clock Ring Key;

        All documents indicating the number of overtime hours worked by Johnson-Duggins in
        the ATOL operation for the period January 1,2019 through December 31, 2019.
